Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Gray on May 5th, 2022.
The application has been amended as follows: 

IN THE CLAIMS:

Claim 1: A fan, comprising: a support; a first motor installed on the support, the first motor having a first rotation shaft; a first blade installed on the first rotation shaft; a second motor installed on the support, the second motor having a second rotation shaft and being coaxial with the first motor; a second blade installed on the second rotation shaft, a torsion direction of the second blade being opposite to a torsion direction of the first blade; and            
                
                    
                        
                            
                                ω
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ω
                            
                            
                                2
                            
                        
                    
                
            
                    
                
                    
                        ω
                    
                    
                        1
                    
                
                 
            
                    
                
                    
                        ω
                    
                    
                        2
                    
                
            
                    
                
                    
                        
                            
                                ω
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ω
                            
                            
                                2
                            
                        
                    
                
            
                    
                
                    
                        
                            
                                ω
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ω
                            
                            
                                2
                            
                        
                    
                
            
        wherein a number of the first blade is n1, and a number of the second blade is n2; a torsion angle of the first blade is θ1, and a torsion angle of the second blade is θ2; and a product of a ratio of the number of the first blade to the number of the second blade and a ratio of the torsion angle of the first blade to the torsion angle of the second blade is a first difference coefficient Ki, Ki is equal to              
                
                    
                        
                            
                                n
                            
                            
                                1
                            
                        
                        
                            
                                θ
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                n
                            
                            
                                2
                            
                        
                        
                            
                                θ
                            
                            
                                2
                            
                        
                    
                
                 
            
        and Ki is no less than 0.7 and no greater than 1.2.

Claim 2: Canceled.

Claim 4: The fan of claim [[2]]1, wherein [[the]]an electric control board electrically connected to the first motor and the second motor 

Claim 5: Canceled.

Claim 6: The fan of claim [[5]]1, wherein a ratio             
                
                    
                        
                            
                                ω
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ω
                            
                            
                                2
                            
                        
                    
                
            
         of a speed             
                
                    
                        ω
                    
                    
                        1
                    
                
                 
            
        of the first motor to a speed             
                
                    
                        ω
                    
                    
                        2
                    
                
            
         of the second motor is no less than 0.5 and no greater than 2, and K1 is no less than 0.8 and no greater than 1.1.

Claim 7: The fan of claim [[5]]1, wherein a ratio of a speed             
                
                    
                        ω
                    
                    
                        1
                    
                
                 
            
        of the first motor to a speed             
                
                    
                        ω
                    
                    
                        2
                    
                
            
         of the second motor,             
                 
                
                    
                        
                            
                                ω
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ω
                            
                            
                                2
                            
                        
                    
                
            
          ∈ [0.1,0.5) ∪ (2,10] and k1 ∈ (02 [0.7,0.8) ∪ (1.1,1.2].

Claim 8: The fan of claim [[5]]1, wherein: a length of the first blade is l1, an area of the first blade is S1, a length of the second blade is l2, and an area of the second blade is S2; a product of a ratio of the area of the first blade to the length of the first blade and a ratio of the area of the second blade to the length of the second blade is a second difference coefficient K2, K2 is equal to             
                
                    
                        
                            
                                1
                            
                            
                                2
                            
                        
                        
                            
                                S
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                l
                            
                            
                                1
                            
                        
                        
                            
                                S
                            
                            
                                2
                            
                        
                    
                
            
        , and K2 is no less than 0.8 and no greater than 1.2.
Claim 9: The fan of claim 8, wherein a ratio             
                
                    
                        
                            
                                ω
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ω
                            
                            
                                2
                            
                        
                    
                
            
         of a speed             
                
                    
                        ω
                    
                    
                        1
                    
                
                 
            
        of the first motor to a speed             
                
                    
                        ω
                    
                    
                        2
                    
                
            
         of the second motor is no less than 0.5 and no greater than 2, and K2 is no less than 0.9 and no greater than 1.1.

Claim 10: The fan of claim 8, wherein a ratio of a speed             
                
                    
                        ω
                    
                    
                        1
                    
                
                 
            
        of the first motor to a speed             
                
                    
                        ω
                    
                    
                        2
                    
                
            
         of the second motor,             
                
                    
                        
                            
                                ω
                            
                            
                                1
                            
                        
                    
                    
                        
                            
                                ω
                            
                            
                                2
                            
                        
                    
                
            
         ∈ [0.1,0.5) ∪ (2,10] and k2 ∈ (02 [0.8, 0.9) ∪ (1.1,1.2].

Claim 15: The fan of claim 14, wherein the third blade is provided outward of the first blade in relation to the first motor, the fourth blade is provided inward of the second blade in relation to the second motor; wherein the first blade is provided between the third blade and the first motor, the fourth blade is provided between the second motor and the second blade.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant application is directed towards an unobvious improvement to fans. Specifically, Applicant claims a fan, comprising: a support; a first motor installed on the support, the first motor having a first rotation shaft; a first blade installed on the first rotation shaft; a second motor installed on the support, the second motor having a second rotation shaft and being coaxial with the first motor; a second blade installed on the second rotation shaft, a torsion direction of the second blade being opposite to a torsion direction of the first blade; and wherein a number of the first blade is n1, and a number of the second blade is n2; a torsion angle of the first blade is θ1, and a torsion angle of the second blade is θ2; and a product of a ratio of the number of the first blade to the number of the second blade and a ratio of the torsion angle of the first blade to the torsion angle of the second blade is a first difference coefficient Ki, Ki is equal to                          
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            θ
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            θ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    and Ki is no less than 0.7 and no greater than 1.2.
	While known prior art teaches similar fans, none of the known prior art, alone or in combination, teaches such a fan where a product of a ratio of the number of the first blade to the number of the second blade and a ratio of the torsion angle of the first blade to the torsion angle of the second blade is a first difference coefficient Ki, Ki is equal to                          
                            
                                
                                    
                                        
                                            n
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            θ
                                        
                                        
                                            1
                                        
                                    
                                
                                
                                    
                                        
                                            n
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            θ
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                        
                    and Ki is no less than 0.7 and no greater than 1.2. Therefore, the combination of features is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        

/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745